— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Health, dated January 7, 1985, which adopted the report of an Administrative Law Judge and ordered that the record of the report of patient neglect on the part of the petitioner not be amended or expunged.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s claim, there was substantial evidence to support the determination that the petitioner had committed an act. of neglect as defined in 10 NYCRR 81.1 (c) by leaving a patient unattended on a toilet in the Franklin Park Nursing Home, which resulted in a fall in which she sustained a fractured hip. The uncontradicted evidence adduced at the hearing revealed that the petitioner violated the policy of the nursing home by leaving the patient unattended (see, Matter of Stoker v Tarentino, 64 NY2d 994; Matter of Jones v Axelrod, 118 AD2d 1011).
We also reject the petitioner’s claim that the commissioner’s *666interpretation of the regulations which define patient neglect is arbitrary and capricious (see, Public Health Law § 2803-d; 10 NYCRR 81.1 [c]). Rubin, J. P., Lawrence, Kooper and Spatt, JJ., concur.